Citation Nr: 0415733	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a back condition 
as secondary to service-connected residuals of a left knee 
injury. 

2.  Entitlement to service connection for a back condition as 
secondary to service-connected residuals of left knee injury. 

REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to September 
1969.

Preliminary Matters 

In an unappealed December 1995 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, denied the veteran's claim of 
service connection for a back condition as secondary to 
service-connected residuals of a left knee injury.  In 
September 2000, the veteran petitioned the RO to reopen the 
claim.  In a March 2001 rating decision, the RO denied the 
claim and the veteran now appeals to the Board of Veterans' 
Appeals (Board). 

A rating decision that is not appealed becomes final and the 
claim may not be reopened unless otherwise authorized.  38 
U.S.C.A. § 7105(c).  The Secretary of VA is authorized to 
reopen such claims only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (2001).

While the RO did not couch its decision in terms of "new and 
material" evidence and did not style the issue in that 
manner in the statement of the case, any procedural defect on 
the issue is moot because the Board's finding on the petition 
to reopen is favorable to the veteran and his interests in 
the matter are not prejudiced.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, expanded VA's duty to notify and 
duty to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  In light of the 
favorable disposition of the matter decided by the Board, 
further discussion of compliance with the VCAA is not 
necessary. 

The veteran testified at a video teleconference in December 
2003 before the undersigned, who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. § 7101(c).  A transcript of the hearing testimony is 
associated with the claim file.

Before deciding on the merits the issue of service connection 
for a back condition as secondary to service-connected 
residuals of a left knee injury, the issue is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A December 1995 rating decision denied service connection 
for a back condition as secondary to service-connected 
residuals of a left knee injury; after the veteran was 
notified of the decision and of his procedural and appellate 
rights, he did not file a notice of disagreement and the 
December 1995 rating decision became final. 

2.  The additional evidence submitted since the December 1995 
rating decision bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The RO's December 1995 rating decision denying 
entitlement to service connection for a back condition as 
secondary to service-connected residuals of a left knee 
injury became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been presented to reopen a 
claim of service connection for a back condition as secondary 
to service-connected residuals of a left knee injury.  
38 U.S.C.A. §§ 5108, 7105(c), (West 2002); 38 C.F.R. § 3.156 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material 

In a December 1995 rating decision, the RO denied service 
connection for a back condition as secondary to service-
connected residuals of a left knee injury.  After the veteran 
was notified of the decision and of his procedural and 
appellate rights, he did not appeal the rating decision and 
it became final. 

Applicable law provides that decisions which are unappealed 
become final.  38 U.S.C.A. § 7105(c).  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim that was denied.  38 U.S.C.A. § 5108 (West 
2002).  

In determining whether to reopen a finally denied claim, the 
Board must determine whether the claimant has presented new 
and material evidence as defined in 38 C.F.R. § 3.156(a).  
The regulation applicable to new and material evidence, 
38 C.F.R. § 3.156(a), was amended, effective August 29, 2001.  
Because the veteran's claim was filed before that date, the 
former version of 3.156(a) is applicable to the veteran's 
claim.  "New and material evidence" is evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The newly presented evidence need not be probative of all the 
elements required to award the claim.  It needs only to be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) rev'd on other grounds, Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

At the time of the December 1995 rating decision, the 
pertinent evidence of record consisted of an August 1995 VA 
examination report, in which the examiner, relying 


on an MRI disclosing degenerative disc at L1-L2 and L2-L3, 
expressed the opinion 
that degenerative disc disease was due to genetic and 
vocational etiology and was not caused by the veteran's 
service-connected left knee disability. 

In support of his application to reopen the claim, the 
veteran submitted reports by an orthopedic surgeon, R.B.S., 
M.D., and his private family-care provider, H.H., M.D.  

In his July 2001 report, Dr. R.B.S. expressed the opinion 
that the veteran's back disorder is directly related to the 
left knee disability. 

In a June 2001 report, Dr. H.H. expressed the opinion that 
the veteran's left knee disability had changed the mechanics 
of ambulation to accommodate the loss of mobility in the 
|left knee, which, in turn, promoted the development of 
degenerative changes in the spine.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability, which 
is aggravated by a service-connected disorder, may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The status of the veteran's claim file prior to his current 
application is that, while there was evidence of the 
degenerative disc disease, there was no medical evidence of a 
medical nexus between degenerative disc disease and the 
service-connected left knee disability.  In other words, the 
evidence of record did not show the veteran's service-
connected left knee to have caused degenerative disc disease 
or made it worse.  

The Board finds the opinions of Drs. R.B.S. and H.H. go 
directly to the critical issue of nexus or linkage, as both 
of them expressed the opinion that the veteran's service-
connected left knee disability caused degenerative disc 
disease.  This evidence bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which in connection 


with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened.  38 C.F.R. 
§ 3.156.

The Board also finds that additional development is necessary 
before the Board may consider the merits of the veteran's 
claim.


ORDER

To the extent that the claim of service connection for a back 
condition as secondary to service-connected residuals of a 
left knee injury is reopened, the appeal is granted.  

REMAND

As set forth above, the VCAA was promulgated and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
As no document of record meets the specific notice 
requirements erected by the VCAA, in the context of secondary 
service connection, further procedural development is 
required.  And in order to resolve the conflict in the 
medical evidence, the Board determines that additional 
evidentiary development is also required. 

For these reasons, this matter is REMANDED for the following 
action: 

1.  Ensure compliance with the VCAA duty 
to notify on the claim of secondary 
service connection.   

a.  In the notification letter, 
notify the veteran that if he has 
evidence to substantiate his claims, 
not already of record, that is not 
in the custody of a Federal agency, 
such as records of private medical-
care, he should submit the records 
himself or with his authorization, 
VA will make reasonable efforts to 
obtain the records on his behalf.  
If he has evidence, not already of 
record that is in the custody of VA 
or other Federal agency VA will 
obtain any such records he so 
identifies.  

b.  Request that the veteran provide 
any evidence in his possession that 
pertains to the claim. 

2.  Schedule the veteran for a VA 
examination by an orthopedist.  The 
examiner is asked to express an opinion 
as to whether there is a direct causal 
relationship between the veteran's 
degenerative disc disease and his 
service-connected left knee disability.  
The examiner is also asked to comment on 
the opinions of Dr. R.B.S. and Dr. H.H. 

If the examiner finds that the service-
connected left knee disability did not 
cause degenerative disc disease, then the 
examiner is asked to express an opinion 
as to whether the service-connected left 
knee disability aggravated degenerative 
disc disease, that is, whether the 
service-connected left knee disability 
permanently made worse degenerative disc 
disease and, if so, what level of 
disability is attributable to such 
aggravation. 

The veteran's file must be provided to 
the examiner for review. 

3.  After the above development, 
adjudicate the claim, considering all the 
evidence of record.  If the benefit 
sought is not granted, prepare a 
supplemental statement of the case and 
return the case to the Board. 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




